If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS



In re LOGAN BENJAMIN GARNER SPECIAL
NEEDS TRUST.


KEYBANK NATIONAL ASSOCIATION,                                          UNPUBLISHED
                                                                       May 5, 2022
               Appellant,

v                                                                      No. 356824
                                                                       Shiawassee Probate Court
BARBARA BAKEROMEROD, Successor Trustee,                                LC No. 13-035924-TT

               Appellee.


Before: BOONSTRA, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

BOONSTRA, P.J. (concurring in part and dissenting in part).

       I fully concur in Part II.B.2. of the majority opinion and in its conclusion that the trial court
erred by appointing appellee Barbara BakerOmerod as successor trustee; I therefore concur in
remanding for the court to appoint a successor trustee in the manner designated by the trust. I
would go farther, however, because I believe the trial court also erred by removing appellant
KeyBank National Association as trustee; therefore, I respectfully dissent from Part II.B.1. of the
majority opinion, and instead would remand on that issue as well.

       MCL 700.7706 specifies the statutory grounds for removal of a trustee:

                (1) The settlor, a cotrustee, or a qualified trust beneficiary may request the
       court to remove a trustee, or a trustee may be removed by the court on its own
       initiative.

               (2) The court may remove a trustee if 1 or more of the following occur:

               (a) The trustee commits a serious breach of trust.



                                                  -1-
              (b) Lack of cooperation among cotrustees substantially impairs the
       administration of the trust.

               (c) Because of unfitness, unwillingness, or persistent failure of the trustee
       to administer the trust effectively, the court determines that removal of the trustee
       best serves the purposes of the trust.

               (d) There has been a substantial change of circumstances, the court finds
       that removal of the trustee best serves the interests of the trust beneficiaries and is
       not inconsistent with a material purpose of the trust, and a suitable cotrustee or
       successor trustee is available.

The trial court specified none of these statutory grounds as a basis for its decision to remove
appellant as trustee. And while the majority does a yeoman’s job of filling in the blanks of what
it believes must have been the trial court’s reasoning, I do not believe that we should be filling in
those blanks. Instead, I would remand for the trial court to follow the statute and make explicit its
reasoning.

         Nothing in the current record provides any indication whether the trial court even
considered the statutory requirements of MCL 700.7706. The issue had never been raised or
briefed by the parties. Between 2008 and 2020, the trial court (or its predecessor in the Washtenaw
Circuit Court) approved twelve petitions to allow the annual account filed by the trustee. The first
five petitions were approved in Washtenaw County; the last seven petitions were approved by the
trial court in Shiawassee County. Until the filing of the eleventh petition, the trial court does not
appear to have questioned any of the annual accounts. Upon the filing of the petition for the
eleventh account, the trial court sua sponte raised concerns about whether this particular trust could
afford this particular trustee. Ultimately, however, it allowed the eleventh account. It also allowed
the twelfth account in 2020, but simultaneously (and again sua sponte) removed appellant as
trustee.

         The majority surmises that the trial court must have concluded that there had been a
“persistent failure of the trustee to administer the trust effectively,” MCL 700.7706(2)(c). I am far
from certain of that at this juncture. I am also far from certain that the trial court’s concerns about
affordability satisfy the statutory requirement, at least at this time. I would therefore remand to
allow the parties to brief the issue in the trial court, for the trial court to evaluate the statutory
requirements and in particular to evaluate how the trial court’s concerns about affordability relate
to the requirement that the trustee “administer the trust effectively,” for the trial court to evaluate
whether—particularly in the face of twelve approved accounts—any ineffectiveness in the
administration of the account has been shown to be “persistent,” MCL 700.7706(2)(c), and for the
trial court then to facilitate appellate review by articulating its reasoning in the context of the
statute.



                                                               /s/ Mark T. Boonstra




                                                 -2-